SEPARATE CONCURRING OPINION.
VALLIANT, J.
I concur in the result reached in the opinion of my learned brother Lamm in this case, but I do not think that it conflicts with the decision of this court in Cramer v. Barmon, 193 Mo. 327, and I do not concur in the criticism of that. case, which in my opinion was decided correctly. The argument on which the criticism of that case is based is that although the law does not contemplate a judgment until the time allowed for the filing of a motion for a new trial has passed, and until such motion is overruled if filed, yet. in practice the judgment is usually entered as soon as the verdict is rendered, therefore there is in such case a judgment in fact though not rendered according to law, and it is argued that this court in the Cramer case should have treated the judgment in that case, entered in accordance with that practice, as if it had been a lawful final judgment on that count, notwithstanding it was entered before the motion for a new trial thereon had been overruled, and notwithstanding the positive mandate of the statute that in case of two or more counts no final judgment can be rendered on the verdict on one count until the issues on all the counts are tried and the whole case is ready for final judgment. But conceding, for the sake of the argument, that the long practice of entering a judgment *647as soon as a verdict comes in gives such, a judgment full force, what becomes of that judgment when the court sustains a motion for a new trial? Let us suppose one count, one verdict, and one judgment immediately following the verdict, then a motion for a new trial and an order sustaining the motion, what becomes of that judgment? The statute says if there are several counts a verdict on one count must wait until the issues in all the others are tried and all are' ready for final judgment. In the Cramer case there were two counts, a verdict for the defendant on the first count, a verdict for the plaintiff on the second, the court overruled the plaintiff’s motion for a new trial on the first count and sustained defendant’s motion for a new trial on the second count; there was therefore no final judgment on the second count, and if a judgment was in fact entered on the first count it was so entered in violation of the statute which positively forbade it. The order sustaining the motion for a new trial on the second count was not a final judgment, and no appeal could have been taken from it except for the express provision of the statute. On appeal from an order sustaining a motion for a new trial, the only question is, did the trial court err in sustaining the motion?
In the Cramer case as soon as the trial was ended the clerk entered judgment for the defendant on the, first count and for the plaintiff on the second count; plaintiff filed a motion for a new trial on the first count, which the court overruled; defendant filed a motion for a new trial on the second count, which the court sustained; the sustaining of the defendant’s motion left the issues under the second count open for trial;.there could therefore be no final judgment on that count while the order granting a new trial stood; the order had the effect to vacate the judgment which the clerk had entered immediately on the return of the verdict in that case, and since the statute says there *648shall be no final judgment on either count until the ease is ready for final judgment on all the counts it follows that the order sustaining the motion for a new trial on the second count vacated the judgment that had been entered on the first count. There being no ■final judgment on either count, the only thing the plaintiff could appeal from was the order sustaining the motion for a new trial on the second count. "With the second count open for a new trial the plaintiff could not have appealed from the judgment that had been entered against him on the first count, nor could he have injected into his appeal from the order sustaining the defendant’s motion for a new trial on the second count errors committed against him in the trial of the first count. That is what he attempted to do in that case, but this court said it could not be done. The only thing he could do was to complain of the error in granting the new trial on the second count, and then bide his time as to the first. But it is said that this might force the party to two appeals in the same case, and that is so, but it is so only because the statute expressly authorizes an appeal from-an order sustaining a motion for a new trial.
In' my opinion the Cramer case was decided correctly.
But there is nothing in the Cramer case contrary to the law as declared in the main opinion in the case at bar; here we have a petition of only one count, an answer containing a counterclaim, findings on all the issues and a judgment covering the whole case; each party filed a motion for a new trial, the court sustained the motion of one and overruled that of the other; sustaining the motion- of one opens the case for trial for the other as well.